UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1640


GLENN MYER,

                    Plaintiff - Appellant,

             v.

CHARLES POSTON, Judge; BRUCE WHITE, Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-00713-AJT-TCB)


Submitted: October 8, 2019                                    Decided: October 25, 2019


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glenn Myer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Glenn Myer appeals from the district court’s order dismissing his complaint. We

have reviewed the record on appeal and conclude that there is no reversible error. We

affirm the dismissal of Myer’s challenges to completed state legal proceedings for the

reasons stated by the district court. Myer v. Poston, No. 1:19-cv-00713-AJT-TCB (E.D.

Va. June 12, 2019). In addition, we affirm the dismissal of Myer’s remaining claims, as

barred by the Younger doctrine and because Defendants are entitled to absolute immunity.

See Younger v. Harris, 401 U.S. 37 (1971); Stump v. Sparkman, 435 U.S. 349, 356-57

(1978). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2